                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

T.S., by and through his parents and
                                )
guardians, T.M.S. and M.S., individually
                                )
and derivatively on behalf of the Heart
                                )
of CarDon, LLC Employee Benefit Plan,
                                )
                                )
                Plaintiffs,     )
                                )
     v.                         )                  CASE NO. 1:20-cv-01699-TWP-TAB
                                )
HEART OF CARDON, LLC, and HEART )
OF CARDON, LLC EMPLOYEE         )
BENEFIT PLAN,                   )
                                )
                Defendants.     )

                    REPLY IN SUPPORT OF DEFENDANTS’
           MOTION FOR JUDGMENT ON THE PLEADINGS ON COUNT III

       This case arose from CarDon’s employee benefit plan’s exclusion of benefits for autism

spectrum disorders and related behavioral conditions. This permanent exclusion of benefits is

expressly permitted by the Parity Act. See 29 C.F.R. § 2590.712(a). In an effort to avoid that

permissible exclusion, T.S., by and through his parents and guardians, T.M.S. and M.S.,

individually and (purportedly) on behalf of the Heart of CarDon, LLC Employee Benefit Plan

(collectively, “T.S.”) brought a discrimination claim under Section 1557 of the Affordable Care

Act (“ACA”).

       In his response brief, T.S. agrees that Section 1557 incorporated both the “grounds” and

the “enforcement mechanisms” of Section 504 of the Rehabilitation Act (“Section 504”). (ECF

No. 40, Br. at 7, 12-13.) T.S. also acknowledges that courts have held that the incorporation of

Section 504’s enforcement mechanisms into the statute means that disparate-impact claims fail

as a matter of law because Section 504 does not permit such claims and therefore Section 1557
of the ACA does not allow them either. (ECF No. 40, Br. at 8 n.3.) Further, T.S. does not dispute

that Section 1557 of the ACA’s adoption of the grounds and enforcement mechanisms of other

anti-discrimination statutes means that certain Section 1557 claims fail as a matter of law for

deficiencies in the processes and procedures of those enforcement mechanism statutes. (ECF No.

37 at 4-5.) Finally, T.S. agrees that CarDon and the employee benefit plan (the “Plan”) are not

one and the same. (ECF No. 40, Br. at 16-17.)

       Despite these concessions, T.S. insists the defendants are “flatly wrong” and rely upon a

“simplistic analysis” when they say that T.S. is an improper plaintiff under Section 504 and

therefore under Section 1557 of the ACA. (ECF No. 40, Br. at 11-12.) T.S.’s conclusion is

unsupported by his arguments. T.S.’s response brief uses two primary methods to attack the

defendants’ motion. First, T.S. tries to overwhelm the reader with a gaggle of case citations,

claiming that these cases rebut the defendants’ motion. Second, T.S. argues that the intent of

Section 1557 requires that the Court find this claim viable. Both arguments fail.

       A. T.S.’s Case Law Does Not Support T.S.; It Either Supports the Defendants or Is
          Irrelevant.

       T.S. first seeks to blitz the field by volume, citing and referencing a high number of

cases. T.S.’s cited authority, however, either overwhelmingly supports precisely what the

defendants are saying or completely talks past the defendants and fails to address their argument

altogether. Indeed, the first case T.S. analyzes in depth, Schmitt v. Kaiser Foundation Health

Plan of Washington, 965 F.3d 945 (9th Cir. 2020) (ECF No. 40, Br. at 8), acknowledges that

“Title VI served as the model for Title IX, the Age Discrimination Act, and [Section 504]” and

assumes “that the case law construing [Section 504] generally applies to claims under section

1557 for disability discrimination by a health care insurer.” Id. at 953-54. This is a nod to the

defendants’ “simplistic analysis.”



                                                2
       Next, the heart of T.S.’s rebuttal argument is that enrollees “in employee health plan[s]

where the employer[s] receive[] federal financial assistance may bring a Section 1557 challenge

to a discriminatory exclusion”—whether those enrollees are intended beneficiaries of the federal

financial assistance or not. (ECF No. 40, Br. at 11.) T.S. then puts forward several cases that do

nothing to support this argument. (ECF No. 40, Br. at 11.)

       The first case in the long string of citations, Boyden v. Conlin, 341 F. Supp. 3d 979 (W.D.

Wis. 2018), considered whether the defendants were proper defendants under Title VII—not

proper plaintiffs under Section 1557. Id. at 997-98. Moreover, the only aspect of the decision

pertaining to a plaintiff’s rights was the finding that the ACA allows for a private right of

action—a matter not in dispute on this motion. Id. at 998. In short, this case simply does not

address a situation analogous to T.S.’s case or the legal arguments supporting the defendants’

motion for judgment on the pleadings.

       The second case, Briscoe v. Health Care Services Corporation, 281 F. Supp. 3d 725, 737

(N.D. Ill. 2017), supports the defendants, not T.S. In Briscoe, the court stated that Congress used

the enforcement mechanism statutes in Section 1557 of the ACA “to import the various different

standards and burdens of proof into a Section 1557 claim, depending upon the protected class at

issue”—which is the defendants’ point. Id. at 738. (quoting Se. Pennsylvania Transp. Auth. v.

Gilead Scis., Inc., 102 F. Supp. 3d 688, 698-99 (E.D. Pa. 2015)). It then looked to Title IX and

found that the plaintiffs’ sex discrimination claim under Section 1557 of the ACA failed as a

matter of law because Title IX does not allow for disparate impact claims. Id. In making that

legal conclusion, the court in Briscoe applied the same logic and legal reasoning—the same

“simplistic analysis”—the defendants used in this case with respect to Section 504. The court

reasoned: Title VI is “the model for Title IX”; “Title IX must be interpreted and applied the same




                                                3
way as Title VI”; thus “Plaintiffs may not assert Title IX discrimination claims premised upon a

disparate-impact theory”; and therefore “Plaintiffs cannot proceed with a disparate-impact claim

under § 1557.” Id. at 738-39.

       The third case in T.S.’s parenthetical list, Callum v. CVS Health Corporation, 137

F. Supp. 3d 817 (D.S.C. 2015), involved a plaintiff who was a customer/patient of an entity

receiving Medicare funds and was denied services due to his protected statuses. Id. at 853. This

is precisely the scenario that T.S. did not and cannot plead here—which is why T.S.’s ACA

claims fails, which the defendants pointed out in their primary brief. (See ECF No. 37 at 6-7.)

       The final case cited by T.S. in this section of his brief is similarly unhelpful to T.S. See

Rumble v. Fairview Health Servs., No. 14-CV-2037 SRN/FLN, 2015 WL 1197415, at *1, *7

(D. Minn. Mar. 16, 2015) (patient sued a hospital and physicians receiving federal funding under

Section 1557 for alleged discriminatory treatment and services). In that case, the court

acknowledged the same logic and legal reasoning—the “simplistic analysis”—put forward by the

defendants. The court stated that “[i]n order for the Medicare and Medicaid funds to qualify as

‘federal financial assistance’ relevant for section 504 and Title VI [and therefore Section 1557], a

civil rights plaintiff is regularly required to demonstrate that the Medicare and Medicaid funds

were used for a particular purpose.” Id. at *14. Consequently, to plead such a claim, the plaintiff

had to allege facts that could raise the reasonable expectation that discovery would reveal

evidence to substantiate the claim. Id. While that was plausible in Rumble (where the plaintiff

was a patient of the defendants), federal funds being used for potential employment by a

hospital, see id., are irrelevant to T.S.’s claim as the beneficiary of a health care plan offered by

CarDon. (See ECF No. 37 at 6-7.) That is, the court in Rumble had facts that caused it to consider




                                                 4
the question from the perspective of whether the defendants were proper—not whether the

plaintiff was the correct party to bring a lawsuit.

       A similar distinction undermines T.S.’s later contentions (1) that Seventh Circuit case law

on Section 504 does not require T.S. to be a beneficiary of the federal funds and (2) that Title VI

limitations do not apply to Section 1557. (See ECF No. 40, Br. at 13-16.) These arguments and

the case law cited by T.S. in support of them rely on Consolidated Rail Corporation v. Darrone,

465 U.S. 624 (1984) (“Conrail”), which pops up in both sections of T.S.’s brief and which T.S.

cites to claim that the defendants’ argument relies on unreliable and outdated case law. (ECF No.

40, Br. at 13-15.)

       But Conrail is a square peg to the round hole set forth by the defendants’ motion and

primary brief. Conrail states that Section 504 “prohibits employment discrimination by all

recipients of federal financial aid, regardless of the primary objective of that aid[,]” holding that

the focus of the 1973 Rehabilitation Act was to enhance the employment of the handicapped so a

claim could move forward even if the business [defendant] involved “receives no federal aid the

primary purpose of which is to promote employment.” Id. at 632-34, 637 (emphasis added). In

other words, Conrail focused on the employment-related purpose of the Rehabilitation Act of

1973 to minimize the primary purpose of the federal funding. Even so, Conrail reiterated the

Supreme Court’s previous interpretations of the Rehabilitation Act, which limited “the ban on

[such] discrimination to the specific program that receives federal funds.” Id. at 636.

       This helps explain the outcomes of two other cases cited by T.S. post-Conrail, but it does

nothing to help T.S. in this case. (ECF No. 40, Br. at 13-14.) First, in Massey v. Churchview

Supportive Living, Inc., No. 17 C 2253, 2018 WL 999900 (N.D. Ill. Feb. 21, 2018), the plaintiff-

employee had to plead some connection between her employment and the program or activity




                                                  5
actually receiving the federal funding—and she did. Id. at *3-4. Likewise, in Foss v. Chicago,

817 F.2d 34 (7th Cir. 1987), the court broadly pronounced in dicta that when an institution

receives non-earmarked federal aid, Section 504 of the Rehabilitation Act “may require that the

entire institution be treated as the ‘program’” and subject to Section 504 for employment-related

disability discrimination claims. Id. at 37 (emphasis added). However, for the actual plaintiff-

employee in Foss, “the plaintiff’s employment had no connection with any of the more narrowly

defined programs or activities receiving federal financial assistance.” Id. at 35. Therefore, his

complaint was dismissed. Id. at 34, 37. Thus, Conrail, Massey, and Foss focused on whether the

defendant was the proper defendant (and more specifically still required the proper program or

activity) in Section 504 lawsuits involving alleged employment discrimination.

       T.S.’s argument that those cases somehow confer standing to the beneficiary or enrollee

of a group health plan rather than an employee in employment-related discrimination is simply

unsupported. Moreover, it is not true that those cases make Simpson v. Reynolds Metals

Company, 629 F.2d 1226 (7th Cir. 1980), outdated or obsolete. This is clear from the next two

cases cited in T.S.’s brief after Foss and from the slew of cases in the defendants’ primary brief

that T.S. seeks to lump together and disregard entirely. (See ECF No. 40, Br. at 14-15.)

       First, in Ruffin v. Rockford Memorial Hospital, 181 F. App’x 582 (7th Cir. 2006), the

footnote that T.S. cites sets up a hypothetical and references Grzan v. Charter Hospital of

Northwest, Indiana, 104 F.3d 116 (7th Cir. 1997), abrogated on other grounds, to discuss federal

funding through Medicare and Medicaid payments under the Rehabilitation Act. See Ruffin, 181

F. App’x at 584 n.**. In Grzan, the plaintiff-patient’s claim against the defendant-doctor failed

because the doctor was not the recipient of federal funding but rather an employee of the

defendant hospital, which was the direct recipient of federal funds through Medicaid and




                                                6
Medicare programs. 104 F.3d at 119.1 In explaining why the claim against the defendant doctor

failed, the Seventh Circuit explained that Congress limited the scope of Section 504 to those who

actually receive federal financial assistance because obligations under Section 504 are a

contractual cost of the recipient’s agreement to accept the federal funds. Id. at 119-20. In other

words, “[b]y accepting the funds, one accepts the obligations that go along with it.” Id. at 120.

That would be true of the hospital, but it was not true of the doctor.

       Likewise, in Rose v. Cahee, 727 F. Supp. 2d 728 (E.D. Wis. 2010), the plaintiff was a

patient, and her claim against the defendant-doctor and defendant-clinic failed because those

defendants were indirect beneficiaries of federal funds and received no Medicare or Medicaid

directly. Id. at 733, 737-39. Thus, Grzan and Rose focus on and reinforce who may be a proper

defendant in a Section 504 case; they do not address who may be a proper plaintiff. Nevertheless,

those cases still are instructive here, because they make clear that whatever entity actually

receives Medicare and Medicaid payments, it is the only viable defendant under Section 504. In

other words, the divide between the entity directly receiving Medicare and/or Medicaid and

another entity contractually sharing in general proceeds with it cannot be bridged with

allegations of general asset sharing, as T.S. contends could somehow be the case in yet another

amended pleading. See Rose, 727 F. Supp. 2d at 737; (see ECF No. 40, Br. at 14 n.4.)

       Given the import of these cases, it is no surprise that T.S. seeks to make clear that its

claim under Section 1557 of the ACA is directed at CarDon (rather than the Plan) because the

Plan receives no federal funding. (ECF No. 40, Br. at 17.) Regardless, none of T.S.’s cases move

the needle on the defendants’ contention that T.S. is not a proper plaintiff. Indeed, this is where


1
  Grzan was abrogated to the extent it held that a discrimination claim under the Rehabilitation
Act required a comparison between the disabled and the non-disabled, as opposed to disparate
treatment between different classifications. See Amundson ex rel. Amundson v. Wisconsin Dep’t
of Health Serv., 721 F.3d 871, 874 (7th Cir. 2013) (discussing limitations of Grzan).


                                                  7
Simpson and CarDon’s other cited cases—which are post-Conrail and Foss and within in the

Seventh Circuit—are instructive, as they require the plaintiff to be an intended beneficiary of the

federal funding to have standing. (ECF No. 37 at 5-6.) Nothing in the host of cases that T.S. cited

in his response brief undermines that legal principle, as who may be a proper defendant under a

statute says nothing of who may be a proper plaintiff.

       As established in the defendants’ main brief, the proper party plaintiff in an ACA claim

(which is based on Section 504 of the Rehabilitation Act, which is based on Title VI of the Civil

Rights Act of 1964) is the intended beneficiary of, an applicant for, or a participant in a federally

funded program. Shebley v. United Continental Holdings, Inc., 357 F. Supp. 3d 684, 694 (N.D.

Ill. 2019) (citing Simpson v. Reynolds Metals Co., 629 F.2d 1226, 1235 (7th Cir. 1980) among

other cases)). T.S. is none of those. Thus, T.S. spills a lot of ink and cites numerous cases to

make points that fail to address the defendants’ actual legal argument that T.S. is not in the

correct class of individuals to bring a claim because T.S. is not an intended beneficiary of the

federal funds involved. (ECF No. 37 at 5-6.)

       B. The Alleged Intent of Congress Does Not Supersede the Statute’s Language.

       T.S.’s other attempt to undermine this otherwise unrebutted legal reality is to appeal to

the purpose of the ACA and Section 1557, claiming that “[b]arring T.S. and other disabled

people from enforcing the ACA’s anti-discrimination requirements in a health benefit plan

designed by a covered entity would undermine the very purpose of the law.” (ECF No. 40, Br. at

1-2, 13, 17 n.5.) But the defendants are not advocating for a categorical ban on “disabled people”

bringing lawsuits, nor are they seeking to prevent proper parties from bringing claims covered by

the ACA anti-discrimination provisions. The defendants are simply stating that whoever seeks to

bring a lawsuit under Section 504, and by extension Section 1557 of the ACA when claiming




                                                 8
disability discrimination, needs to be a proper plaintiff with standing, as required by law. This is

not controversial.

       In applying the plain language of the statutes involved and the case law interpreting the

same, T.S. is not a proper plaintiff. It is not the function of the courts “to rewrite a

constitutionally valid statutory text under the banner of speculation about what Congress might

have” intended. Wisconsin Cent. Ltd. v. United States, 138 S. Ct. 2067, 2073 (2018) (quoting

Henson v. Santander Consumer USA Inc., 137 S. Ct. 1718, 1725 (2017)). In other words, the

Court should disregard T.S.’s appeal to enforce the statute in a manner that ignores the statutory

text in favor of alleged intentions. T.S.’s recourse, if anywhere, is with the Legislative Branch.

                                            Conclusion

       For the reasons set forth above and in the defendants’ primary brief in support of its

Motion for Judgment on the Pleadings on Count III, the defendants respectfully request that this

Court enter judgment on the pleadings in their favor on this claim.

                                              Respectfully submitted,

                                              /s/ Andrew M. McNeil
                                              Andrew M. McNeil (#19140-49)
                                              Mark A. Wohlford (#31568-03)
                                              W. James Hamilton (#20155-49)

                                              BOSE McKINNEY & EVANS LLP
                                              111 Monument Circle, Suite 2700
                                              Indianapolis, IN 46204
                                              (317) 684-5000; (317) 684-5173 (Fax)
                                              amcneil@boselaw.com
                                              mwohlford@boselaw.com
                                              jhamilton@boselaw.com

                                              Attorneys for Defendants




                                                 9
                                   CERTIFICATE OF SERVICE

           I hereby certify that on November 17, 2020, a copy of the foregoing “Reply in Support of

 Defendants’ Motion for Judgment on the Pleadings on Count III” was filed electronically. Notice

 of this filing will be served on the following counsel by operation of the Court’s electronic filing

 system. Parties may access this filing through the Court’s system.


Syed Ali Saeed, Esq.                               Toby J. Marshall, Esq.
Saeed & Little, LLP                                Blythe H. Chandler, Esq.
18 West Vermont Street                             Elizabeth A. Adams, Esq.
Indianapolis, IN 46204                             Terrell Marshall Law Group PLLC936
ali@sllawfirm.com                                  North 34th Street, Suite 300
                                                   Seattle, WA 98103-8869
                                                   tmarshall@terrellmarshall.com
                                                   bchandler@terrellmarshall.com
                                                   eadams@terrellmarshall.com

Eleanor Hamburger, Esq.
Sirianni Youtz Spoonemore Hamburger PLLC
3101 Western Avenue, Suite 350
Seattle, WA 98121
ehamburger@sylaw.com


                                               /s/ Andrew M. McNeil
                                               Andrew M. McNeil
 3960291




                                                  10
